Filed 10/2/20
                         CERTIFIED FOR PARTIAL PUBLICATION*




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Placer)
                                                ----




THE PEOPLE,                                                          C083898

                  Plaintiff and Respondent,                 (Super. Ct. No. 62129149)

        v.

ALFREDO ALEXANDER MARTINEZ,

                  Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Placer County, Garen J. Horst,
Judge. Modified and Remanded.

      Kendall Dawson Wasley, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Senior Assistant Attorney General, Daniel B. Bernstein,



* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of Parts I, II, and IV of the Discussion.

                                                 1
Supervising Deputy Attorney General, and Jennifer M. Poe, Deputy Attorney General,
for Plaintiff and Respondent.



       Defendant and two codefendants were charged in connection with a “drug rip”
which, essentially, is a supposed drug transaction that is a pretext for a robbery. A jury
found defendant guilty of robbery in the second degree, active participation in a criminal
street gang, criminal conspiracy, being an active participant in a criminal street gang
having a concealed firearm, and recruiting a minor into a criminal street gang. The jury
found true several firearm enhancements and an on-bail enhancement, and the trial court
sentenced defendant to an aggregate term of 16 years eight months in prison.
       On appeal, defendant contends that: (1) the Penal Code section 12022.53,
subdivision (e) (statutory section citations that follow are to the Penal Code in effect at
the time of the charged offenses), firearm enhancement on count two must be stricken
because it is impermissibly inconsistent with the jury’s failure to reach a finding on the
section 186.22, subdivision (b)(1), gang enhancement allegation attached to count two,
(2) the sentence imposed and stayed on the section 12022, subdivision (a), enhancement
attached to count two must be stricken because the jury did not make a true finding as to
that enhancement allegation, (3) the verdict on count eight, recruiting a minor for
participation in a criminal street gang, was not supported by substantial evidence, and (4)
following the passage of Senate Bill No. 620, the matter must be remanded to afford the
trial court the opportunity to exercise its discretion to strike the section 12022.53,
subdivision (e), firearm enhancement.
       The Attorney General concedes, and we agree, that the trial court improperly
imposed and stayed sentence on the section 12022, subdivision (a), enhancement attached
to count two. The Attorney General also agrees, as do we, that the matter must be
remanded to afford the trial court the opportunity to exercise its discretion to strike the




                                              2
section 12022.53, subdivision (e), firearm enhancement attached to count two.
Otherwise, we affirm the judgment.

                          FACTS AND PROCEDURAL HISTORY
       Defendant and codefendants Travis Lee Layton and Charles Allen Maravilla, III,
were charged by first amended consolidated information. Defendant was charged with
conspiracy to participate in a criminal street gang (§ 182.5; count one; we note that the
first amended consolidated information erroneously identified the statute applicable to
count one as Health and Safety Code section 182.5; robbery in the second degree (§ 211;
counts two and three); active participation in a criminal street gang (§ 186.22, subd. (a);
count four); conspiracy to commit a crime (§ 182, subd. (a)(1); count five); carrying a
concealed stolen firearm in a vehicle (§ 25400, subd. (c)(2); count six); being an active
participant in a criminal street gang having a concealed firearm (§ 25400, subd. (c)(3);
count seven); and soliciting or recruiting a minor for participation in a criminal street
gang (§ 186.26, subds. (a), (d); count eight). The first amended consolidated information
also alleged numerous gang and firearm enhancements, discussed, as relevant, post.
Finally, the information alleged an on-bail enhancement against defendant. (§ 12022.1.)

                                 The Prosecution Evidence

       We note at this point that there are a number of digital communications described
in this opinion. It appears that, for the most part, they were Facebook Messenger
messages. We use terms addressed to Facebook Messenger and text messaging
interchangeably due to occasional vagueness in the trial testimony. This has no impact
on any issue presented on appeal.
       On March 7, 2014, Michael Chavez, also known as Angel, exchanged messages
on Facebook with Sammy Choi. Chavez, who testified under a grant of use immunity,
was asking Choi where he could get pills referred to as “Norcos.” Choi arranged for




                                              3
Chavez to communicate with Maravilla, and, the next day, Chavez began messaging with
Maravilla. These discussions continued over the next several days.
       On March 8, in a Facebook message, Maravilla informed Chavez, “ ‘I’m on my
boys phone number,’ ” and “ ‘I’m using that number, and . . . you can text me on it.’ ”
The number Maravilla gave to Chavez was a number of a phone used by Danny Cox.
       Maravilla eventually passed Chavez off to someone else named Tyler. Chavez
abandoned his plan to purchase Norcos and suggested instead that he sell an ounce and a
half of marijuana to Tyler.
       Meanwhile, on March 9, defendant and Maravilla were exchanging Facebook
messages talking about their need to make money. On March 10, the Cox phone
Maravilla was using texted to an unidentified number, “ ‘Well im still trying to rob that
kid. Other than that, I can’t find anything right new now.’ ” On the same date, defendant
sent a message to Gabriel Aquino, who was affiliated with the Norteño gang, saying, “ ‘i
gotta talk to you in person asap im coping the thang homie!’ ” Defendant sent a message
to Maravilla stating, “ ‘im getting that fool for the banger, it’s fuck wet homie.’ ”
       Sergeant David Buelow, who testified as an expert in the areas of drug sales,
possession of drugs for sale, and drug-related robberies, testified that “banger” is a slang
term for gun.
       Defendant then texted Aquino, “ ‘45 fat af niggah I seen another pick and my bro
gabe seen it in person and erase msg.’ ” Buelow testified that “45” was a reference to a
gun and that “the af means ‘as fuck,’ so that actually says, ‘fat as fuck,’ and what that is
saying is -- in this terminology, the word ‘fat’ is positive, it’s cool.”
       Aquino texted defendant, “ ‘AHA! ! wen yu finna copp it.’ ” According to
Buelow, this message meant, “When are you going to get it?” Defendant responded,
“ ‘tomaro.’ ” Maravilla subsequently texted defendant, “ ‘Hell yea homie that airsoft
desert eagle is fucking sick! !’ ” According to Buelow, an Airsoft is a toy gun and a
Desert Eagle is a real gun.

                                               4
       After exchanging additional messages, defendant texted Maravilla, “ ‘I will show
you that its real I will hit you up tomaro.’ ” To this, Maravilla responded, “ ‘No nigga.
I’m using code.’ ” On March 11, defendant texted Maravilla, “ ‘Yeah. Bullseye on the
targets.’ ”
       On March 12, defendant and Maravilla had an exchange of messages which,
according to Buelow, was about “what their intents are with the gun.” Maravilla sent a
message to defendant stating, “ ‘some fools really actin hard though.’ ” Defendant
responded, “ ‘Foreal? Damn. I’m down. Oh, yeah, they gonna turn soft when I pull this
shit out.’ ” Buelow testified that defendant was saying that he was going to pull the gun
out, and the people he pulled the gun on would “cower or be afraid.” Additionally, on the
night of March 12, Maravilla sent a message to Layton asking, “ ‘Is it kool of me and
[defendant] to slide.’ ” Maravilla also stated, “ ‘We gone show you something ahahh.’ ”
According to Buelow, Maravilla was asking if he and defendant could come over and
show him a gun.
       On March 13, Melody Miller, who also testified under a grant of use immunity,
agreed to drive Chavez to a location in Roseville where he intended to sell the marijuana.
Miller’s friend Brianna was also in the car. They stopped near a park where Chavez was
supposed to meet someone, but the person called and directed Chavez to go to the end of
the street. They drove the car to the end of a cul-de-sac, parked, and began to smoke
marijuana. A light skinned Hispanic male wearing a red Northern Cali hoodie or sweater
and a red hat, whom Chavez identified at trial as Layton, walked up to the car and
Chavez got out. Chavez and Layton spoke briefly, Chavez pulled out a bag of marijuana,
and then Layton pulled a revolver. Layton said to Chavez, “Give me your stuff.” Chavez
gave or tossed the marijuana to Layton, backed up, and then ran. Layton then pointed the
gun at Miller and Brianna and asked them, “ ‘What do you have?’ ” He took the
marijuana cigarette from Miller and ran away.



                                             5
      At approximately 6:30 p.m., Detective James Haggerty (then a patrol officer)
responded to a call of an armed robbery and met with Chavez, Miller, and Brianna.
Chavez initially indicated that he was 80 percent sure he could identify the robber. He
stated that the robber wore clothes that were all red and black. Haggerty logged in to
Facebook, went to Chavez’s account, and they looked at the Facebook profile of a
potential suspect. Chavez pointed to someone in a photograph who had a tattoo on his
left forearm. The potential suspect was Maravilla.
      In messages Maravilla exchanged on the afternoon of March 13, he stated that he
was in Oakmont, which was in the vicinity of the robbery. In a message sent at 7:54,
after the robbery, Layton, who lived approximately one block from the location of the
robbery, said to Maravilla, “ ‘Bro cops aree here.’ ” At the time, police were canvassing
the neighborhood.
      Sergeant Andrew Palmore went to where Maravilla lived with his mother. That
location was within a mile, perhaps even five blocks, of the location of the robbery. The
name Fredo came up in the conversation with Maravilla’s mother, and, after performing
more research of Maravilla’s Facebook account, Palmore expanded his focus to include
defendant.
      Palmore interviewed Maravilla on March 23, 2014. Maravilla said that he was
aware that a drug deal had been arranged with Chavez, that the transaction was actually
going to be a robbery, and that he knew there would be a gun involved. They discussed
the firearm used in the robbery. Maravilla mentioned that someone named Sam T. was
involved.
      After taking another statement from Chavez, Palmore began to focus on Layton.
In a search of Layton’s house on March 25, 2014, Palmore found that Layton’s clothing
and shoes were predominantly red. There was a lack of other-color clothing, and,
specifically, there was a lack of blue clothing. In Layton’s bedroom, Palmore also found
a California Republic flag with a red star on the top. He found a backpack with the

                                            6
words “Nor Cal” on it separated by a red star. Palmore also described a tattoo on
Layton’s right arm. The tattoo was of the state of California with a red star in the
northern part of the state. Officer Michael Sidebottom, who testified as an expert in
gangs, testified that this tattoo was consistent with a gang tattoo. Palmore described
another tattoo, from Layton’s biceps to his wrist, which, in a form of calligraphy, said,
“Layton.”
       In a conversation with Palmore, Layton acknowledged that he confirmed the drug
deal with Chavez, suggesting that the “Tyler” with whom Chavez communicated was
Layton. Layton stated that a backpack that had been brought to his house contained a
gun. Layton said the gun was going to be used to “hit a lick,” or commit a robbery and
that marijuana was to be stolen in the robbery.
       Chavez viewed three separate photo lineups. Chavez identified Layton in one of
the photo lineups, and indicated that he was 100 percent certain. Chavez did not pick out
Maravilla in the photo lineup in which his photograph appeared.
       Within a month after the robbery, Palmore learned from Maravilla that Nick Jones
might have the gun used in the robbery. Eventually, Jones turned the gun in to police.
       Sam T., also testifying under a grant of immunity, was 14 years old when he met
defendant. He moved from Rhode Island to California in May 2013. He did not have
any friends, defendant seemed to be a good guy, and defendant and Sam T. became
friends. They would hang out together, play basketball, and “screw around.” They
would also occasionally smoke marijuana. Sam T. told Palmore that defendant was like a
big brother to him. He testified that he looked up to defendant, and that defendant had
his back. Prior to moving to California, Sam T. had not been involved in any gangs and
he had no knowledge of gangs.
       At some point, defendant told Sam T. that defendant’s life was in danger because
of gang problems, specifically Southerners, and he needed a gun to protect himself.



                                             7
Sam T. took his father’s gun and gave it to defendant, thinking he “was doing the right
thing by [his] friend.”
       On April 4, 2014, Palmore met with Sam T. in the principal’s office of Sam T.’s
middle school. Sam T. was wearing a red hat, a white shirt, all red pants, and a red
watch. “[H]e was red from head to toe.” Sam T. told Palmore that he was dressed the
way he was for defendant. Palmore spoke with Sam T. about his father’s gun, a revolver,
which Sam T. identified at trial.
       Palmore reviewed photographs on Sam T.’s cell phone. Among the photographs
on the phone there was a photo of two people sitting on a stairway, both of whom were
wearing beanies and red shirts, which said, “ ‘Young Gunna’ ” in red at the bottom; a
photo of two people rolling blunts, one of whom was wearing a red hat and red shoes; a
photo of an album cover that said, “ ‘Snitches ain’t . . .’ ”; a photo of someone sitting in
the passenger side of a black car with red accents, wearing red shoes, a red shirt, a red
hat, and black pants, holding a red shoe with a pile of red shoes nearby; and a photo of a
drawing of a male wearing a blue hat with the number 13 on it (the number with which
Sureños identify), with dark blue or black pants and blue shoes with a gun and muzzle
flash on one side of his head, a bullet going through his head, and blood splattering out
the other side of his head. That picture said, “ ‘You wanna trip, let the true color drip,’
the true color being red. And then above that, it says, ‘F-u-c-k Scraps, XIV.’ ”
Sidebottom testified of this picture, “when we see blood, it’s red. Red is the true color
for the Norteño criminal street gang. So it’s basically a disrespectful image to the
Sureños by the Norteño criminal street gang.” There was also a photo of a person with a
red beanie and a red San Francisco 49ers jacket holding what appeared to be a pistol grip
standing against a wall under a banner that said, “ ‘Stocktone.’ ”
       Another picture was a screenshot of a Google search for the term “ ‘Norteño
tattoos,’ ” and “in red writing on the top, it says, F-u-c-k-a. It’s -- it means it’s a Skrapa,
S-k-r-a-p-a, but out of disrespect for the S, they have crossed out or squiggled out the S,

                                               8
so it just says ‘krapa.’ And then below in red, there’s an ‘X’ in one corner, a ‘4’ in one
corner, and between them it says, ‘And a para,’ and then in between those two quotes,
there’s a -- on the left, it says ‘Sur 13,’ S-u-r 13 in blue with a red X over it, and then next
to that, there’s a -- the mascot for the Fresno Bulldogs, I believe, with a red X over that.”
There was also a photograph on Sam T.’s phone of defendant with a gun.
       Sam T. testified that he had the pictures just because he thought they were cool.
He acknowledged that it “could have been” after he befriended defendant that he put the
images on his phone.
       Police took additional drawings from Sam T.’s room. One was of the roman
numerals XIV, which Sam T. knew to be a symbol of the Norteño gang. On another
page, he wrote, “Nortés,” referring to the Norteño gang. Sidebottom described symbols
and words from other drawings from Sam T.’s room, including “ ‘XIV,’ ” “ ‘Family
first,’ ” “ ‘Norté, XIV,’ ” and “ ‘Bay Area Locos.’ ” Sidebottom testified that these were
consistent with the Norteño criminal street gang. Another drawing contained the words,
“ ‘Northern Family,’ ” and “ ‘XIV, Scrap, Death, Norté For Life.’ ” Another contained
the word “ ‘Family.’ ” Sidebottom testified that, while the reference to family could
seem innocuous, “Nuestra Familia means ‘Our Family.’ So the N.F. or allegiance to the
N.F., it’s Nuestra Familia, our family.”
       Sam T. acknowledged that all of the drawings were about the Norteño gang.
Sam T. testified that he just “thought it was kind of cool.”
       In addition to the photographs and drawings, Palmore noted the large amount of
red clothing Sam T. had, which he believed to be gang clothing. Sam T. testified that he
gravitated towards red was just because he liked red.
       A number of messages between Sam T. and defendant had been deleted from
Sam T.’s phone, which Sam T. acknowledged.
       Sam T. testified that he was never part of any gang. Asked if he ever did gang
activities with defendant, Sam T. testified, “No. He distanced me from that kind of

                                               9
stuff.” Sam T. acknowledged that he had gotten a tattoo that said “Family” on his arm,
similar to defendant’s tattoo, although Sam T. testified that his tattoos were not
influenced by defendant.
       Asked if he thought Sam T. considered defendant to be like a big brother, Palmore
testified that, in his opinion, Sam T. “idolized [defendant], looked up to him and wanted
to emulate him. So I kind of felt like that was a factor in their relationship. But . . . this
type of relationship is a little more complex than me being buddies with somebody.”
       Palmore got permission from Sam T.’s parents to use Sam T.’s cell phone. Posing
as Sam T., Palmore sent a message to defendant, asking “ ‘Who got a 20?’ ” meaning $20
worth of drugs. Palmore received a response stating, “ ‘My homie. It’s fire g. No lie,’ ”
meaning that a friend has the drugs and they are really good. Palmore received additional
messages that said, “ ‘Some kush,’ ” referring to high-end marijuana. Palmore asked
“ ‘How much fo half zip,’ ” meaning how much for half an ounce. He then sent another
message stating, “ ‘Parents just gave me two bills,’ meaning $200.” Palmore received a
response stating, “ ‘Nice lol yeah. He said 70, but he driving to you whenever you want I
just talk to him.’ ”
       A white Jeep entered the parking lot where Palmore, posing as Sam T., had
arranged to meet defendant. Defendant was in the car along with Cody Ranum. Officers
stopped the Jeep and detained the occupants. Defendant was wearing a red and black San
Francisco 49ers hat which was embroidered with the word Stockton and the number 209,
Stockton’s area code. Sidebottom testified that a lot of gang members identify
themselves using an area code. He also testified that a lot of Northerners wear San
Francisco 49ers clothing, which is red and gold, and further testified that the SF on that
apparel can be deemed by Northerners to stand for “Scrap-Free,” “Scrap” being a
derogatory term used by Norteños for Sureños. In the car there were also red and black
shoes and a red cloth belt with a metal buckle of a type commonly worn by Norteño gang



                                              10
members. Police also found defendant’s cell phone, a digital scale, and multiple
containers with marijuana.
       At the time of defendant’s apprehension, Sam T. was sending messages to
defendant’s phone warning defendant that the police had control of Sam T.’s phone.
Sam T. also told defendant, “ ‘Yo dawg. Banger case caught up to me,’ ” meaning he
was in trouble because of the gun.
       After arresting defendant, Palmore searched defendant’s room. He found several
drawings. One was of a hand making a “W” sign and was signed by defendant.
Sidebottom testified that some West Roseville Norteños throw the W sign to represent
their gang. Another was of an “old-school gangster” wearing a zoot suit, holding a
tommy gun, and smoking something, which said, “ ‘Nor Cal’ ” and “ ‘Mob Mafia.’ ” A
third was of a hand making a “ ‘W’ ” gesture, dice showing the numbers 1 and 4, happy
and sad clown masks, a diamond, a star, the words “ ‘Street Made’ ” on a banner, a face
with two teardrops, and a cross. This drawing was also signed by defendant. Sidebottom
testified that the 1 and 4 were significant because it was the number identifier for
Norteños, and that the Northern Star was a symbol of Nuestra Familia. A fourth drawing
showed a scroll banner that said, “ ‘Nor Cal,’ ” with two three-dimensional stars behind
it. In addition to the significance of the stars, “Nor Cal” can refer to Northern California
“[a]s a Northerner.”
       Palmore also viewed defendant’s Facebook profile. In one photograph, defendant
was making a “ ‘W’ ” with his hand and was wearing a red necklace and a red and black
hat. One comment on that post, from a Jarod Stockman, a known Norteño, said, “ ‘Is this
West Side 4 fingers?’ ” Defendant replied, “ ‘Yee, Buddy.’ ” Sidebottom testified of the
“West Side 4 fingers” that “It’s common people throw out the ‘1’ and the ‘4,’ four
fingers.” Asked if it was common to see Roseville area Norteños throw out four fingers
in allegiance to the gang, Sidebottom responded, “[i]n pictures, yeah, you’ll see the ‘1’



                                             11
and ‘4.’ ” In another post, defendant stated, “ ‘Got caught up, Mayyne,’ . . . ‘Please pray
for me y’all. Real shit.’ ”
       Defendant was friends on Facebook with Matthew Mejia, his uncle. In a post
shared between the two, defendant said, “ ‘First offer was hella years. WTF,’ ” and
“ ‘Fuck you’all. No way I’m taking that.’ And then, capital T capital F, which means,
‘The fuck,’ or ‘What the fuck.’ ” Mejia, who lived in Oklahoma, responded, “ ‘Hell
naw,’ ” and “ ‘You not gonna do dat. If anythin, you will come live with me. Fuck
them.’ ”
       Defendant made various statements to Palmore. In two separate statements,
defendant indicated he knew Sam T. was 14 years old.
       Palmore asked defendant about the robbery and showed defendant a photograph of
the gun he recovered from Jones. Palmore asked defendant if he had ever seen the gun
before. After going back and forth about the gun in relation to the robbery, defendant
ultimately admitted, “ ‘I brought it. I brought it.’ ” Another detective asked, “ ‘You did
bring it,’ ” and defendant responded, “ ‘I’m sorry, man. You guys wanted me to crack. I
cracked.’ ”
       Officer Sidebottom testified that there are more than 1,000 Norteño members in
the greater Sacramento area and hundreds in Placer County. Signs and symbols
associated with the Norteño gang included the number 14, the color red, and the roman
numbers XIV. Additionally, a red Northern Star is a sign of Nuestra Familia or Nuestra
Raza/Northern Structure, tiers of the affiliated prison gang for which the Norteño street
gang serves as street soldiers. Also, sports-related clothing can serve as symbolic of the
gang depending on its color and the letters appearing on it.
       Typical crimes committed by Norteños in the area included drug sales, witness
intimidation, robberies, assaults, and shootings.
       Sureños are rivals to the Norteños, as are the Fresno Bulldogs. The Sureño gang
identified with the color blue and the number 13.

                                             12
       Sidebottom opined that the Norteños were a criminal street gang within the
meaning of section 186.22. He also testified that, while there are various cliques or
subsets of the Norteño gang, someone “can be a Norteño.” He testified that the Norteño
gang consisted of three or more people, had common signs and symbols, and had a
pattern of criminal activity.
       Sidebottom testified that, in the Roseville area, typically, gangs would recruit
younger kids as members from the Roseville Heights and Thieles neighborhoods. The
gangs typically target “homes with family issues, kids that are -- are looking to identify
with something, that are looking for safety, self-esteem, belonging, they tend to gravitate
and start hanging out with other gang members to get those things, to get the safety, to
get the belonging, and then just kind of goes from there.”
       Sidebottom testified that a drug rip would benefit the Norteños in “[a] lot of
ways.” It would benefit the Norteños financially. It would also enhance the gang’s
reputation. “It puts the name out there. It -- gangs typically rule by fear and intimidation.
And when they’re -- you know, that’s the reason why people don’t call 911 sometimes
because they’re afraid. You know, people don’t want undercover cops interviewing
someone in front of their house because they are afraid the gang is going to retaliate.” He
continued, “Fear and intimidation are one of their powers to be able to commit crimes.
So the -- that whole idea gives them more power. [¶] And then you have, like I said, the
monetary reasons, the reputation within the community, and then just even the reputation
amongst each other.”
       Officer Sidebottom concluded that defendant was a member of the Norteño
criminal street gang, and that he associated with the West Roseville Norteños. He
concluded that Maravilla was an associate of the Norteño gang. He concluded that
Layton became involved in the Norteño gang at the moment of the robbery.
       Sidebottom also believed that defendant was recruiting Sam T. to be in the
Norteño gang. He elaborated: “one is Sam T., a 14-year-old kid, new to the area, admits

                                             13
he doesn’t have any friends, came from Rhode Island, and in a short period of time,
obviously in the drawings and other things, is learning about Norté, XIV. And then in his
statement to . . . Sergeant Palmore, he is saying that he does that to respect [defendant].”
Asked how the recruiting process works, Sidebottom testified: “it could be, like I said, as
-- for Norteños, there’s a lot of things you can do, but typically someone is mentoring
you. Someone is kind of teaching you a little bit, kind of being your big brother, your
buddy, or, you know, your friend in a sense, teaching you and preparing you, and then it
goes from there.” He subsequently described his understanding of recruiting: “taking
that person under your wing, educating them, having their back, just being . . . the
mentor, big-brother-type, getting them knowledged-up.”
       On cross-examination, Sidebottom was asked why he would characterize the
circumstances surrounding Sam T. as involving someone being recruited to be a Norteño
rather than someone who already was a Norteño. Sidebottom responded: “Not by the
way he is dressed. It would be more of the conversations that he had with detectives. It
would be the actions that he did to take his father’s gun. It would be the total combining
of things, the drawings. All of that stuff together would lead me to believe that he is
moving in that direction.” He subsequently continued, “it would be the totality of
everything. Looking for that friendship, that affirmation, so to say, safety, friendship,
telling the detectives that he’s wearing that stuff to respect [defendant], that he’s not -- I
mean, he’s doing drawings, and I believe he said he was doing the drawings out of
respect as well. In a very short period of time, he was getting involved in all [of] these
activities.”
       Regarding predicate offenses, on November 29, 2013, officers responded to a call
about a fight at an apartment complex. Eventually, police located and stopped the
vehicle. There were six occupants. Most of them were wearing red. Police investigated
the incident as gang-related. Defendant, Juan Soto, Cody Ranum, Carissa Collins-
Fairweather, Rudy Garcia, and Augie Garcia were arrested. Officer Michael Ryland,

                                              14
who testified as a gang expert, testified that the participants committed the offense at the
direction of, in association with, or to benefit the Norteño criminal street gang.
Sidebottom testified that he believed this incident was undertaken in association with the
West Roseville Norteños.
       Soto and Ranum were both convicted of a gang offense under section 186.22.
Rudy Garcia and Carissa Collins-Fairweather were convicted of a crime with a gang
enhancement. Defendant and Soto were convicted of attempted criminal threats.
       Dylan S. testified that, on March 20, 2013, he arranged to buy marijuana. When
he went to meet the seller, some people in a vehicle almost jumped him so he ran inside
the house. Dylan S. and the people he was living with then went outside and around the
corner, saw the people in the vehicle, and the people in the vehicle started shooting at
them. Dylan Darling, a member of the West Roseville Norteños, was involved in the
incident. Another participant, Jorge Torres, had a large “N” tattooed on his neck and had
one dot and four dots on his hands consistent with the number 14. He also had “530”
tattooed on his hand, which is the area code for North Lake Tahoe. Torres was from
Kings Beach. Another suspect, Israel Tenorio, was also from Kings Beach. During his
investigation, Detective Ken Nakamura determined that Darling and another suspect,
Andrew Salazar, were living with Maravilla in Roseville. Torres, Tenorio, Salazar, and
Darling were all in the vehicle involved in the attack on Dylan S.
       In a search of Maravilla’s room police found red clothing and hats. One hat had a
“W” on it, and Nakamura testified that the West Roseville Norteños sometimes wear such
hats with the W standing for West. Nakamura stated that the crimes occurred within the
territory of the West Roseville Norteños. He concluded that the incident was “possibly
gang-related,” and that assault crimes are a type of crime typically committed by the
Norteño criminal street gang. Sidebottom concluded that the crime was gang related.




                                             15
                                     Defense Evidence

       Brian Sheaffer, defendant’s stepfather, testified that he thought he may have
influenced defendant’s decision to get a tattoo of the word “Family” on his forearm.
Sheaffer had a tattoo of defendant’s mother’s name on his forearm in the same location
and in the same style of writing. Brianna Martinez, defendant’s younger sister, testified
that defendant loves the San Francisco 49ers. She had never heard of the Norteños.
       Douglass Fort testified as a gang expert. Fort offered two different definitions of
“Norteño.” He testified that a Norteño can be simply a Latinx individual from the
northern part of California, or a Norteño gang member, “usually . . . connected to a subset
that’s been approved from the N.F., Nuestra Familia.” Fort stated that a person cannot be
a Norteño without being a member of a particular subset. Fort testified that, in his
opinion, Layton was not a Norteño gang member. Fort did not believe that the evidence
was sufficient for him to opine as to whether Maravilla was a Norteño gang member. As
for defendant, Fort testified: “I haven’t read any evidence that shows that he is a part of
any subset of the N.F.” He also testified that “[z]ero . . . [n]one” of what he reviewed
made him reach the opinion that defendant was part of the West Roseville Norteños. Fort
did not believe that the robbery of Chavez was committed for the benefit of, at the
direction of, or in association with a criminal street gang “because there’s no subset.”
       The jury found defendant guilty of count two, robbery in the second degree. The
jury left blank the part of the verdict form addressed to the section 186.22, subdivision
(b)(1), gang enhancement allegation attached to count two as well as the allegation that a
principal was armed with a firearm during the commission of count two within the
meaning of section 12022, subdivision (a). The jury found true the allegations that
defendant furnished a firearm in connection with count two within the meaning of section
12022.4. The jury also found true the allegation in connection with count two that a
principal used a firearm within the meaning of section 12022.53, subdivision (e). The



                                             16
jury found defendant guilty on count four, active participation in a criminal street gang,
and found true the allegations that, in the commission of count four, a principal was
armed with a firearm and that defendant furnished the firearm. The jury found defendant
guilty on count five, criminal conspiracy. The jury further found true the allegations that,
in the commission of count five, a principal was armed with a firearm and that defendant
furnished the firearm. However, the jury left blank the space for its finding on the
allegation that defendant committed count five for the benefit of, at the direction of, or in
association with a criminal street gang. The jury found defendant guilty on count seven,
being an active participant in a criminal street gang having a concealed firearm, and
count eight, recruiting a minor into a criminal street gang.
       The jury found defendant not guilty on count three. The jury was not able to reach
a verdict on counts one and six and did not make findings as to the attached special
allegations, and the trial court declared a mistrial as to those counts.
       As addressed in part II of the Discussion, post, the jury did not arrive at a true
finding, or any finding, on the section 12022, subdivision (a), enhancement allegation
attached to count two. Thus, the trial court erroneously imposed and stayed sentence on
this enhancement.
       The trial court sentenced defendant to an aggregate term of 16 years, eight months,
calculated as follows: the midterm of three years on count two, second degree robbery,
plus 10 years for the section 12022.53, subdivision (e), firearm enhancement attached to
count two, one year stayed pursuant to section 654 on the section 12022, subdivision (a),
enhancement attached to count two, and two years stayed pursuant to section 654 for the
section 12022.4 enhancement attached to count two, two years concurrent on count four,
active participation in a street gang, plus one year stayed pursuant to section 654 for the
section 12022, subdivision (a), enhancement and two years stayed pursuant to section 654
on the section 12022.4 enhancement attached to count four, the midterm of three years on
count five, stayed pursuant to section 654, plus one year stayed pursuant to section 654

                                              17
for the section 12022, subdivision (a), enhancement attached to count five and two years
stayed pursuant to section 654 on the section 12022.4 enhancement attached to count
five, two years concurrent on count seven, active participant in a criminal street gang
having a concealed firearm, one-third the midterm, eight months, on count eight,
recruiting participation in criminal street gang (§ 186.26, subd. (a)), plus one year, or
one-third the midterm, because the person recruited was a minor (§ 186.26, subd. (d)),
and two years for the section 12022.1 on-bail enhancement.
       Further, the abstract of judgment does not reflect the number of years imposed and
stayed on count five. Because we are ordering an amended abstract of judgment upon
remand, the amended abstract should reflect the three-year term imposed and stayed on
count five.

                                        DISCUSSION

                                              I

                            Impermissibly Inconsistent Verdicts

       The trial court instructed the jury with CALCRIM No. 1402. The court instructed
the jury, in relevant part: “If you find a defendant guilty of the crimes charged in Counts
2 or 3, and you find that defendant committed those crimes for the benefit of, at the
direction of, or in association with a criminal street gang with the intent to promote,
further, or assist in any criminal conduct by gang members, you must then decide
whether, for each crime, the People have proved the additional allegation that one of the
principals personally used a firearm during that crime. You must decide whether the
People have proved this allegation for each crime and return a separate finding for each
crime.” (CALCRIM No. 1402, italics added.)
       The jury found defendant guilty of count two, robbery in the second degree. The
jury left blank the part of the verdict form addressed to the section 186.22, subdivision
(b)(1), gang enhancement allegation attached to count two. The jury found true the


                                             18
allegation in connection with count two that a principal used a firearm within the
meaning of section 12022.53, subdivision (e). In light of the jury’s inability to reach a
determination on the gang enhancement allegation, the trial court dismissed that
allegation.
       In his sentencing memorandum, defendant asserted that a prerequisite to a true
finding on a section 12022.53, subdivision (e), enhancement is that the prosecution pled
and proved the defendant violated section 186.22, subdivision (b). Defendant asserted
that the jury’s failure to make a finding on the gang enhancement allegation on count two
was inconsistent with its true finding on the section 12022.53, subdivision (e),
enhancement allegation. Therefore, defendant asserted that the section 12022.53,
subdivision (e), enhancement “cannot stand.”
       In a written ruling, the trial court denied defendant’s request not to impose
sentence on the section 12022.53, subdivision (e), enhancement. The court concluded
that sufficient evidence supported a true finding on the gang enhancement allegation.
The court further stated that the “fact that the jury could not agree on that allegation does
not necessarily mean that the allegation was not proved for purposes of a true finding” on
the section 12022.53, subdivision (e), enhancement allegation. The court further relied
on the italicized language of CALCRIM No. 1402, ante.
       Defendant asserts that the section 12022.53 firearm enhancement on count two
must be struck because it is impermissibly inconsistent with the jury’s verdict. He asserts
that there must have been a true finding on the section 186.22, subdivision (b)(1), gang
enhancement allegation before there could be a true finding on the firearm enhancement
under the vicarious liability provision of subdivision (e) of section 12022.53. However,
here, the jury failed to find the gang enhancement allegation to be true. Defendant also
emphasizes that the jury was specifically instructed that, to reach the firearm
enhancement, it first had to find the gang enhancement true.



                                             19
       Section 12022.53, subdivision (e), provides, in part: “(1) The enhancements
provided in this section shall apply to any person who is a principal in the commission of
an offense if both of the following are pled and proved: [¶] (A) The person violated
subdivision (b) of Section 186.22. [¶] (B) Any principal in the offense committed any
act specified in subdivision (b), (c), or (d).” Subdivision (b) of section 12022.53,
applicable to the circumstances of this case, provides: “Notwithstanding any other
provision of law, any person who, in the commission of a felony specified in subdivision
(a), personally uses a firearm, shall be punished by an additional and consecutive term of
imprisonment in the state prison for 10 years. The firearm need not be operable or loaded
for this enhancement to apply.”
       Section 186.22, subdivision (b)(1), provides, with exceptions not relevant here,
“any person who is convicted of a felony committed for the benefit of, at the direction of,
or in association with any criminal street gang, with the specific intent to promote,
further, or assist in any criminal conduct by gang members, shall, upon conviction of that
felony, in addition and consecutive to the punishment prescribed for the felony or
attempted felony of which he or she has been convicted, be punished as” set forth in that
subdivision.
       “As a general rule, inherently inconsistent verdicts are allowed to stand.
[Citations.] For example, ‘if an acquittal of one count is factually irreconcilable with a
conviction on another, or if a not true finding of an enhancement allegation is
inconsistent with a conviction of the substantive offense, effect is given to both.’
[Citation.] Although ‘ “error,” in the sense that the jury has not followed the court’s
instructions, most certainly has occurred’ in such situations, ‘it is unclear whose ox has
been gored.’ [Citation.] It is possible that the jury arrived at an inconsistent conclusion
through ‘mistake, compromise, or lenity.’ [Citation.] Thus, if a defendant is given the
benefit of an acquittal on the count on which he was acquitted, ‘it is neither irrational nor
illogical’ to require him to accept the burden of conviction on the count on which the jury

                                             20
convicted.” (People v. Avila (2006) 38 Cal. 4th 491, 600.) Thus, even if the jury’s
determinations were inconsistent, as a general matter, this would not provide defendant
with grounds for reversal.
       Defendant argues there is an exception to this general rule applicable when “ ‘all
of the essential elements of the crime of which the defendant was acquitted are identical
to some or all of the essential elements of the crime of which he was convicted, and proof
of the crime of which the defendant was acquitted is necessary to sustain a conviction of
the crime of which the defendant was found guilty.’ ” (People v. Pahl (1991)
226 Cal. App. 3d 1651, 1659 (Pahl), quoting People v. Hamilton (1978) 80 Cal. App. 3d
124, 130.) However, the court in Pahl made clear that this exception, which it
denominated the “conspiracy exception” (Pahl, supra, 226 Cal.App.3d at p. 1657),
applies only in conspiracy cases and refused to extend the rule to nonconspiracy cases (id.
at pp. 1657-1660).
       Defendant maintains the Pahl’s determination arose in a case that is
distinguishable and not controlling here. He asserts that the reasoning in Johnston is not
limited to its particular facts. We disagree. As the Pahl court stated: “The fact that we
. . . and other Courts of Appeal have stated the narrow conspiracy exception in broad
language as if it might properly be applied in nonconspiracy cases does not render that a
correct statement of the law; it is not. The Legislature has decreed that an acquittal of
one count shall not be deemed an acquittal on another count. The Supreme Court [in In
re Johnston (1935) 3 Cal. 2d 32 (Johnston)] fashioned a very limited exception to that
rule which applies only in cases where there is a conspiracy count. There is no
conspiracy count here. Therefore, we reject appellant’s contention.” (Pahl, at p. 1660;
see § 954 [“[a]n acquittal of one or more counts shall not be deemed an acquittal of any
other count”].)
       The same is true here. Neither of the challenged findings, or lack thereof, relate to
charges or allegations of conspiracy. Therefore, the conspiracy exception, to the extent it

                                             21
remains viable (see People v. Palmer (2001) 24 Cal. 4th 856, 860-865), does not apply
(Pahl, supra, 226 Cal.App.3d at pp. 1657-1660).
       The Attorney General undertakes a substantial evidentiary analysis to support the
contention that sufficient evidence supported the jury’s necessary determination in
connection with the section 12022.53, subdivision (e), true finding that defendant
“violated subdivision (b) of Section 186.22.” (§ 12022.53, subd. (e)(1)(A).) Defendant,
in discussing the general rule concerning inconsistent verdicts, notes that “a verdict of
conviction on one count which appears inconsistent with a verdict of acquittal on another
count affords no basis for a reversal where the evidence is sufficient to support the
conclusion that the defendant is guilty of the offense of which he stands convicted.”
(People v. Davis (1988) 202 Cal. App. 3d 1009, 1016, citing Johnston, supra, 3 Cal.2d at
p. 36, italics added.) However, defendant does not contend that substantial evidence did
not support a factual determination that defendant violated section 186.22, subdivision
(b). Rather, defendant asserts that the true finding was an impermissibly inconsistent
verdict, a contention we have rejected.
       Defendant in his reply brief further asserts that the jury did not make the necessary
factual determination that defendant violated section 186.22, subdivision (b), based on
the jury’s failure to make a finding on the substantive section 186.22 enhancement
allegation. However, we agree with the trial court’s determination that the jury could
conclude that violation of section 186.22, subdivision (b), had been “pled and proved”
within the meaning of section 12022.53, subdivision (e), notwithstanding the failure to
reach a finding on a related section 186.22 enhancement allegation. (Cf. People v.
Garcia (2002) 28 Cal. 4th 1166, 1172-1175 [“to find an aider and abettor--who is not the
shooter--liable under section 12022.53, subdivision (d), the prosecution must plead and
prove that (1) a principal committed an offense enumerated in section 12022.53,
subdivision (a), section 246, or section 12034, subdivision (c) or (d); (2) a principal
intentionally and personally discharged a firearm and proximately caused great bodily

                                             22
injury or death to any person other than an accomplice during the commission of the
offense; (3) the aider and abettor was a principal in the offense; and (4) the offense was
committed ‘for the benefit of, at the direction of, or in association with any criminal street
gang, with the specific intent to promote, further, or assist in any criminal conduct by
gang members.’ [Citations.] Although the aider and abettor must first be convicted of
the underlying offense before the enhancement may apply [citation], the prosecution need
not plead and prove the conviction of the offense by the principal who intentionally and
personally discharged a firearm”].)
       That the jury did not find that defendant violated section 186.22, subdivision (b) is
not established on this record. We note in this regard that CALCRIM No. 1402
specifically instructed the jurors that, if they found defendant guilty on count two, they
had to first “find that defendant committed [that] crime[] for the benefit of, at the
direction of, or in association with a criminal street gang with the intent to promote,
further, or assist in any criminal conduct by gang members” before making their ultimate
determination on the firearm enhancement allegation. “The jury is presumed to have
followed the trial court’s instructions in the absence of any indication it was unwilling or
unable to do so.” (People v. Letner and Tobin (2010) 50 Cal. 4th 99, 196.)
       Because defendant has not advanced an argument addressed to the sufficiency of
the evidence, we do not conduct our own substantial evidence analysis. Were we to do
so, we would conclude that substantial evidence supports the jury’s determination and the
true finding on the section 12022.53, subdivision (e), enhancement allegation. Moreover,
we note, as did the trial court, that, notwithstanding the arguably inconsistent verdicts
addressed here, the jury found defendant guilty of substantive gang offenses on counts
four, seven, and eight.
       Accordingly, we reject defendant’s contention that the section 12022.53,
subdivision (e), enhancement must be struck because it is impermissibly inconsistent with
the jury’s verdict.

                                             23
                                              II

                      The Section 12022, Subdivision (a), Enhancement

         Defendant asserts that the jury did not make a true finding on the section 12022,
subdivision (a), enhancement attached to count two. Because the jury did not find this
particular firearm enhancement allegation to be true, the sentence imposed must be
vacated and the minute order and abstract of judgment corrected. The Attorney General
concedes that there was no true finding on this firearm enhancement allegation, and we
agree.
         The verdict form relative to the section 12022, subdivision (a), firearm
enhancement attached to count two was left blank. The trial court found the jury
deadlocked on the allegation and declared a mistrial on it. Nevertheless, at sentencing,
the court recited that this section 12022, subdivision (a), enhancement was found true,
and it imposed a one-year sentence, stayed pursuant to section 654. This was error. We
shall modify the oral pronouncement of judgment to reflect that the section 12022,
subdivision (a), enhancement attached to count two was found not true, and we shall
further order the sentencing minute order and abstract of judgment corrected to reflect
this and to strike the sentence imposed.

                                              III

                    Count Eight Was Supported by Substantial Evidence

         Defendant asserts that the guilty verdict on count eight must be reversed because
the evidence was legally insufficient to prove he solicited or recruited Sam T. to actively
participate in a criminal street gang. Defendant acknowledges the evidence established
that he was friendly with Sam T., that they spent time together, that Sam T. did not have
other friends, and that Sam T. respected defendant. However, defendant asserts that there
was no evidence he solicited or recruited Sam T. to actively participate in either the
Norteño gang or the West Roseville Norteños subset.

                                              24
       “The law governing sufficiency-of-the-evidence challenges is well
established . . . . [Citations.] In reviewing a claim for sufficiency of the evidence, we
must determine whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
. . . beyond a reasonable doubt. We review the entire record in the light most favorable to
the judgment below to determine whether it discloses sufficient evidence—that is,
evidence that is reasonable, credible, and of solid value—supporting the decision, and not
whether the evidence proves guilt beyond a reasonable doubt. [Citation.] We neither
reweigh the evidence nor reevaluate the credibility of witnesses. [Citation.] We presume
in support of the judgment the existence of every fact the jury reasonably could deduce
from the evidence. [Citation.] If the circumstances reasonably justify the findings made
by the trier of fact, reversal of the judgment is not warranted simply because the
circumstances might also reasonably be reconciled with a contrary finding.” (People v.
Jennings (2010) 50 Cal. 4th 616, 638-639 (Jennings).) In other words, “ ‘[a] reversal for
insufficient evidence “is unwarranted unless it appears ‘that upon no hypothesis whatever
is there sufficient substantial evidence to support’ ” the jury’s verdict.’ ” (People v.
Penunuri (2018) 5 Cal. 5th 126, 142 (Penunuri), italics added.)
       Section 186.26 provides, in pertinent part, “(a) Any person who solicits or recruits
another to actively participate in a criminal street gang, as defined in subdivision (f) of
Section 186.22, with the intent that the person solicited or recruited participate in a
pattern of criminal street gang activity, as defined in subdivision (e) of Section 186.22, or
with the intent that the person solicited or recruited promote, further, or assist in any
felonious conduct by members of the criminal street gang, shall be punished by
imprisonment in the state prison for 16 months, or two or three years. [¶] . . . [¶]
(d) If the person solicited, recruited, coerced, or threatened pursuant to subdivision (a),
(b), or (c) is a minor, an additional term of three years shall be imposed in addition and
consecutive to the penalty prescribed for a violation of any of these subdivisions.”

                                              25
       “ ‘Under settled canons of statutory construction, in construing a statute we
ascertain the Legislature’s intent in order to effectuate the law’s purpose. [Citation.] We
must look to the statute’s words and give them their usual and ordinary meaning.
[Citation.] The statute’s plain meaning controls the court’s interpretation unless its words
are ambiguous.’ . . . If the statute is ambiguous, we may consider a variety of extrinsic
aids, including legislative history, the statute’s purpose, and public policy.” (People v.
Arias (2008) 45 Cal. 4th 169, 177.)

       “ ‘Solicitation is defined as an offer or invitation to another to commit a crime,
with the intent that the crime be committed. The crime of solicitation . . . is complete
once the verbal request is made with the requisite criminal intent; the harm is in asking,
and it is punishable irrespective of the reaction of the person solicited.’ ” (People v.
Wilson (2005) 36 Cal. 4th 309, 328.) The Merriam-Webster Online Dictionary defines
the transitive verb “solicit” as “to make petition to,” “to approach with a request or plea,”
“to urge (something, such as one’s cause) strongly,” “to entice or lure especially into
evil,” “to proposition (someone) especially as or in the character of a prostitute,” and “to
try to obtain by usually urgent requests or pleas.” (Merriam-Webster Online Dict.
 [as of September 23, 2020].) Thus, to solicit someone to
actively participate in a criminal street gang would mean, among other things, to make
petition to, request or plea, urge strongly, or entice or lure the object to actively
participate in the gang.
       The Merriam-Webster Online Dictionary defines the transitive verb “recruit” as
“to fill up the number of with new members,” “to enlist as a member of an armed
service,” “to increase or maintain the number of,” “to secure the services of,” “to seek to
enroll,” to replenish, and “to restore or increase the health, vigor, or intensity of.”
(Merriam-Webster Online Dict.  [as of September 22,
2020].) Thus, to recruit a target to actively participate in a criminal street gang would
mean, among other things, to fill up the gang with new members including that target, to

                                              26
increase or maintain the number of the gang, to secure the services of the target for the
gang, and to seek to enroll the target in the gang.
       Here, Sam T. was 14 years old when he met defendant. Sam T. moved from
Rhode Island to California and he did not have any friends. Sam T. and defendant would
hang out together, play basketball, and “screw around.” They would also occasionally
smoke marijuana. Sam T. told Palmore that defendant was like a big brother to him. He
testified that he looked up to defendant, and that defendant had his back.
       When Palmore met with Sam T. in the principal’s office of Sam T.’s middle
school, Sam T. was wearing a red hat, a white shirt, all red pants, and a red watch. “[H]e
was red from head to toe.” Sam T. told Palmore that he was dressed the way he was for
defendant.
       Palmore reviewed photographs on Sam T.’s cell phone. These images are
described in detail, ante, and we need not reproduce that discussion here. It is sufficient
to say that these photographs were replete with imagery, text, and symbols of the Norteño
gang and insulting to the rivals of the Norteños. There was also a photograph on
Sam T.’s phone of defendant with a gun.
       Prior to moving to California, Sam T. had not been involved in any gangs and he
had no knowledge of gangs. Sam T. testified that he had the pictures just because he
thought they were cool. He acknowledged that it “could have been” after he befriended
defendant that he put the images on his phone.
       Police took drawings Sam T. made from his room. Again, we need not repeat our
description of these items here. Sidebottom testified that the drawings were consistent
with the Norteño criminal street gang. In fact, Sam T. acknowledged that all of the
drawings were about the Norteño gang. Sam T. testified that he just “thought it was kind
of cool.”




                                             27
       In addition to the photographs and drawings, Palmore noted the large amount of
red clothing Sam T. had, which he believed to be gang clothing. Sam T. testified that he
gravitated towards red was just because he liked red.
       A number of messages between Sam T. and defendant had been deleted from
Sam T.’s phone, which Sam T. acknowledged.
       Asked if he ever did gang activities with defendant, Sam T. testified, “No. He
distanced me from that kind of stuff.” However, this denial suggests, at the very least,
Sam T.’s awareness of the nature of defendant’s activities.
       Asked if he thought Sam T. considered defendant to be like a big brother, Palmore
testified that, in his opinion, Sam T. “idolized [defendant], looked up to him and wanted
to emulate him. So I kind of felt like that was a factor in their relationship. But . . . this
type of relationship is a little more complex than me being buddies with somebody.”
       Finally, Sam T. procured his father’s gun for defendant. Sam T. testified that he
did so because defendant’s life was in danger because of gang problems, specifically
Southerners, and he needed a gun to protect himself. At the least, this means Sam T.
armed a Norteño gang member against his Sureño rivals. Of course, the jury was entitled
to disbelieve Sam T.’s explanation as to why he gave the gun to defendant. As the jury
was instructed, the jurors were free to “believe all, part, or none of any witness’s
testimony.” (CALCRIM No. 226.) Thus, the jury could have believed that Sam T. gave
defendant the gun for some other reason. The evidence, including the electronic
messages, the description of the gun used in the robbery, and Sam T.’s and defendant’s
admissions indicated that this was the gun used in the robbery.
       When defendant was apprehended by officers, Sam T. was actively trying to warn
defendant that police had control of Sam T.’s phone. Sam T. also told defendant in a
message, “ ‘Yo dawg. Banger case caught up to me,’ ” meaning he was in trouble
because of the gun.



                                              28
       Sidebottom testified that, in the Roseville area, typically, gangs would recruit
younger kids as members. The gangs typically target “homes with family issues, kids
that are . . . looking to identify with something, that are looking for safety, self-esteem,
belonging, they tend to gravitate and start hanging out with other gang members to get
those things, to get the safety, to get the belonging, and then just kind of goes from
there.” Sidebottom believed that defendant was recruiting Sam T. to be in the Norteño
gang. He elaborated: “one is Sam T., a 14-year-old kid, new to the area, admits he
doesn’t have any friends, came from Rhode Island, and in a short period of time,
obviously in the drawings and other things, is learning about Norté, XIV. And then in his
statement to . . . Sergeant Palmore, he is saying that he does that to respect [defendant].”
Asked how the recruiting process works, Sidebottom testified: “it could be, like I said, as
-- for Norteños, there’s a lot of things you can do, but typically someone is mentoring
you. Someone is kind of teaching you a little bit, kind of being your big brother, your
buddy, or, you know, your friend in a sense, teaching you and preparing you, and then it
goes from there.” He subsequently described his understanding of recruiting: “taking
that person under your wing, educating them, having their back, just being . . . the
mentor, big-brother-type, getting them knowledged-up.” Sidebottom subsequently
continued, “it would be the totality of everything. Looking for that friendship, that
affirmation, so to say, safety, friendship, telling the detectives that he’s wearing that stuff
to respect [defendant], that he’s not -- I mean, he’s doing drawings, and I believe he said
he was doing the drawings out of respect as well. In a very short period of time, he was
getting involved in all [of] these activities.”
       As stated ante, prior to moving to California, Sam T. had not been involved in any
gangs and he had no knowledge of gangs. Additionally, there was no evidence that
Sam T. spent time with any other Norteño. Yet by the time of the events occurring here,
he was dressing like a Norteño, surrounding himself with Norteño imagery, and spending
his time with defendant, a Norteño member. Sam T. acknowledged that defendant had an

                                                  29
impact on him in terms of his affinity for Norteño imagery. Additionally, Sam T.
furnished a gun to defendant, a Norteño, that was used in a robbery. We disagree with
defendant’s contention that there is no evidence that defendant taught Sam T. “ ‘what it
means to be a gang member.’ ”
       Viewing the record in the light most favorable to the judgment, we conclude that
substantial evidence supports the jury’s determination that defendant solicited or
recruited Sam T., a minor, to actively participate in a criminal street gang within the
meaning of section 186.26, subdivision (a). (See generally Jennings, supra, 50 Cal.4th at
pp. 638-639.) Substantial evidence supports the conclusion that defendant solicited
Sam T. by urging strongly that he actively participate in the Norteño criminal street gang
or by enticing or luring him into actively participating in the gang. (Merriam-Webster
Online Dict.  [as of September 23, 2020].) Substantial
evidence also supports the conclusion that defendant recruited Sam T. to actively
participate in the Norteño criminal street gang by adding him as a new member and by
seeking to enroll him in the gang. (Merriam-Webster Online Dict. <
https://perma.cc/369Y-K295> [as of September 22, 2020].) Defendant is correct, of
course, that “friendship is not the same as soliciting or recruiting.” However, we
conclude that substantial evidence, marshalled ante, supports the jury’s determination
that defendant did solicit or recruit Sam T. to actively participate in the Norteño criminal
street gang within the meaning of section 186.26, subdivision (a). We cannot say “ ‘ “
‘that upon no hypothesis whatever is there sufficient substantial evidence to support’ ”
the jury’s verdict.’ ” (Penunuri, supra, 5 Cal.5th at p. 142, italics added.)

                                              IV

                                     Senate Bill No. 620

       Defendant asserts that, following the passage of Senate Bill No. 620 (SB 620), the
matter must be remanded to afford the trial court the opportunity to exercise its discretion


                                              30
to strike the section 12022.53, subdivision (e), firearm enhancement. The Attorney
General agrees, as do we.
       Prior to 2018, the trial court did not have authority to strike the firearm
enhancements. On January 1, 2018, SB 620 became effective. (Stats. 2017, ch. 682,
§§ 1-2.) That measure vested the court with authority to exercise its discretion to strike
firearm enhancements imposed under section 12022.53. (§ 12022.53, subd. (h).) SB 620
applies retroactively to defendant, as it became effective before this case is final. (People
v. Woods (2018) 19 Cal. App. 5th 1080, 1090-1091.)
       Moreover, while remand is not automatic (see People v. Jones (2019)
32 Cal. App. 5th 267, 272-273; People v. McDaniels (2018) 22 Cal. App. 5th 420, 425;
People v. Gutierrez (1996) 48 Cal. App. 4th 1894), the Attorney General does not assert
here that the “record shows that the trial court clearly indicated . . . that it would not in
any event have stricken a firearm enhancement.” (McDaniels, at p. 425.) Nor do we find
support for such a proposition in the record.
       Accordingly, we shall remand the matter for the trial court to consider whether to
exercise its discretion to strike the section 12022.53, subdivision (e), firearm
enhancement pursuant to sections 12022.53, subdivision (h), and 1385.

                                        DISPOSITION
       The oral pronouncement of judgment is modified to strike the sentence imposed
and stayed on the section 12022, subdivision (a), enhancement attached to count two.
We remand the matter for the trial court to consider whether to exercise its discretion to
strike the section 12022.53, subdivision (e), firearm enhancement pursuant to sections
12022.53, subdivision (h), and 1385. Thereafter the trial court shall modify the
sentencing minute order to reflect that there was no true finding the section 12022,
subdivision (a), enhancement attached to count two and striking the sentence imposed
thereon. The court is further directed to prepare an amended abstract of judgment


                                               31
reflecting these changes, the deletion of the section 12022.53, subdivision (e)
enhancement should the court exercise its discretion to strike or dismiss it and setting
forth the three-year term imposed and stayed on count five, and to forward a certified
copy thereof to the Department of Corrections and Rehabilitation. Otherwise, the
judgment is affirmed.




                                                  HULL, Acting P. J.



We concur:




MAURO, J.




MURRAY, J.




                                             32